              Case 4:20-cv-00266-RM Document 75 Filed 07/09/21 Page 1 of 5




 1   Stuart C. Gillespie (CO Bar No. 42861) (admitted pro hac vice)
     Alexandra O. Schluntz (MA Bar No. 704320) (admitted pro hac vice)
 2   EARTHJUSTICE
     633 17th Street, Suite 1600
 3
     Denver, CO 80202
 4   (303) 996-9616
     sgillespie@earthjustice.org
 5   aschluntz@earthjustice.org

 6   Janette K. Brimmer (WA Bar No. 41271) (admitted pro hac vice)
     EARTHJUSTICE
 7   810 Third Avenue, Suite 610
     Seattle, WA 98104
 8   (206) 343-7340
     jbrimmer@earthjustice.org
 9
     Counsel for Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation,
10
     Menominee Indian Tribe of Wisconsin, Tohono O’odham
11   Nation, Fond du Lac Band of Lake Superior Chippewa,
     and Bad River Band of Lake Superior Chippewa
12
                           UNITED STATES DISTRICT COURT
13                     FOR THE DISTRICT OF ARIZONA AT TUCSON

14   Pascua Yaqui Tribe, et al.,
               Plaintiffs,                         Case No. 4:20-cv-00266-RM
15         v.
                                                   Assigned Judge: Rosemary Márquez
16
     United States Environmental Protection
17   Agency, et al.,                               PLAINTIFFS’ MOTION TO
                                                   ACCELERATE BRIEFING
18               Defendants,                       SCHEDULE
     and
19
     Arizona Rock Products Association, et al.,
20
                 Intervenors-Defendants,
21   and
22
     Chantell Sackett; Michael Sackett,
23
              Intervenors-Defendants.
24   _________________________________

25
               Case 4:20-cv-00266-RM Document 75 Filed 07/09/21 Page 2 of 5




 1          Pursuant to Local Rules 7 and 56, Plaintiffs Pascua Yaqui Tribe, Quinault Indian
 2   Nation, Menominee Indian Tribe of Wisconsin, Fond du Lac Band of Lake Superior
 3
     Chippewa, Tohono O’odham Nation, and Bad River Band of Lake Superior Chippewa
 4
     (“Tribes”) request an acceleration of the current schedule for summary judgment briefing
 5
     in this case.
 6
            Summary judgment briefing in this case has already commenced. In accordance
 7
     with the current scheduling order, the Tribes filed their Motion for Summary Judgment
 8
     on May 11, 2021. ECF 47. The current schedule provides that Cross Motions and
 9
     Responses are due from the Army Corp of Engineers and U.S. Environmental Protection
10

11   Agency’s (“Agencies”) and intervenors July 13, 2021. The Tribes’ final response/reply is

12   due August 31, 2021, and the Agencies and Intervenors’ final replies are not due until

13   October 5, 2021. See ECF 24.

14          The Tribes request modification of the schedule for the last two briefs in the
15   sequence and the request is based upon the assumption that the July 13, 2021 filing date
16
     will not be modified or delayed. The Tribes request acceleration of the schedule such
17
     that the Tribes’ final response/reply on summary judgment is due August 6, 2021, and
18
     the Agencies’ and intervenors’ final replies are due September 3, 2021.
19
            In compliance with the local rules, the Tribes have inquired into the positions of
20
     the parties on the Tribes’ Motion to Accelerate the summary judgment briefing schedule.
21
     The Agencies and the Defendant-Intervenors Arizona Rock Products Association et al.
22

23
     oppose the Motion to Accelerate. The Defendant-Intervenors Chantell and Michael

24   Sackett do not oppose the Tribes’ Motion to Accelerate.

25
                                                  1
26
              Case 4:20-cv-00266-RM Document 75 Filed 07/09/21 Page 3 of 5




 1         The Tribes respectfully request this Court modify and accelerate the remainder of
 2   the summary judgment briefing schedule providing a schedule as follows:
 3
           Defendants’ and Intervenors’ Cross Motions and Response………..July 13, 2021
 4
           Plaintiffs’ Response to Cross Motions and Reply…………………August 6, 2021
 5
           Defendants’ and Intervenors’ Reply……………………………September 3, 2021
 6

 7   DATED: July 9, 2021                            s/ Janette K. Brimmer
                                                    Janette K. Brimmer, WSBA # 41271
 8                                                  EARTHJUSTICE
                                                    810 Third Avenue, Suite 610
 9
                                                    Seattle, WA 98104
                                                    (206) 343-7340
10
                                                    jbrimmer@earthjustice.org
11
                                                    Stuart C. Gillespie, CO # 42861
12                                                  Alexandra O. Schluntz, MA # 704320
                                                    EARTHJUSTICE
13                                                  633 17th Street, Suite 1600
                                                    Denver, CO 80202
14                                                  (303) 996-9616
                                                    sgillespie@earthjustice.org
15
                                                    Counsel for Pascua Yaqui Tribe,
16
                                                    Quinault Indian Nation, Fond du Lac
17                                                  Band of Lake Superior Chippewa,
                                                    Menominee Indian Tribe of Wisconsin,
18                                                  Tohono O’odham Nation, and Bad River
                                                    Band of Lake Superior Chippewa
19

20

21

22

23

24

25
                                                2
26
               Case 4:20-cv-00266-RM Document 75 Filed 07/09/21 Page 4 of 5




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 9th day of July, 2021, I electronically filed the
 3
     foregoing PLAINTIFFS’ MOTION TO ACCELERATE BRIEFING SCHEDULE
 4
     with the Clerk of the District Court using the CM/ECF system, which will send notice of
 5
     this filing by e-mail to all counsel of record.
 6
     Daniel Pinkston, CO #11423
 7   999 18th Street,
     South Terrace, Suite 370,
 8   Denver, CO 80202
     daniel.pinkston@usdoj.gov
 9
     Phone: (303) 844-1804
     Facsimile: (303) 844-1350
10

11   Attorney for Defendants

12   Bradley J. Glass (022463)
     Stuart S. Kimball (026681)
13   GALLAGHER & KENNEDY, P.A.
     2575 East Camelback Road
14   Phoenix, Arizona 85016-9225
     brad.glass@gknet.com
15   stuart.kimball@gknet.com
     Phone: (602) 530-8000
16
     Facsimile: (602) 530-8500
17
     Attorneys for Intervenors-Defendants
18   Arizona Rock Products Association et al.

19   JAMES M. MANLEY, Ariz. Bar. No. 031820
     Pacific Legal Foundation
20   3241 E Shea Boulevard, # 108
     Phoenix, Arizona 85028
21   jmanley@pacificlegal.org
     Telephone: (916) 419-7111
22
     Facsimile: (916) 419-7747
23

24

25
                                                       3
26
              Case 4:20-cv-00266-RM Document 75 Filed 07/09/21 Page 5 of 5




 1   ANTHONY L. FRANÇOIS, Cal. Bar. No. 184100*
     CHARLES T. YATES, Cal. Bar No. 327704*
 2   Pacific Legal Foundation
     930 G Street
 3
     Sacramento, California 95814
 4   afrancois@pacificlegal.org
     cyates@pacificlegal.org
 5   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
 6
     Attorneys for Intervenors-Defendants
 7   Chantell and Michael Sackett
 8                                          s/ Janette K. Brimmer
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                              4
26
